                                                                                  Case 2:20-cv-00269-APG-BNW Document 9 Filed 05/14/20 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                          DISTRICT OF NEVADA

                                                                              9   SHARAYA CORBIN, an individual;                             Case No.: 2:20-cv-00269-APG-BNW
                                                                             10                                         Plaintiff,
                                                                             11         v.
Law Office of Kevin L. Hernandez




                                                                             12                                                                 STIPULATION AND ORDER FOR
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  I.Q. DATA INTERNATIONAL, INC., a foreign                     DISMISSAL OF DEFENDANT WITH
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   corporation;                                                          PREJUDICE
                                           Las Vegas, Nevada 89123




                                                                             14                                          Defendant.
                                                                             15

                                                                             16              Plaintiff, Sharaya Corbin (“Plaintiff”), and Defendant, I.Q. Data International, Inc. (“I.Q.
                                                                             17   Data”) (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                             18              Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             19   the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             20   ///
                                                                             21   ///
                                                                             22   ///
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                     Page 1 of 2
                                                                                  Case 2:20-cv-00269-APG-BNW Document 9 Filed 05/14/20 Page 2 of 2



                                                                              1   under FRCP 41(a), with Plaintiff and I.Q. Data bearing their own attorneys’ fees and costs incurred

                                                                              2   in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: May 14, 2020                             Dated: May 14, 2020
                                                                              5
                                                                                   LAW OFFICE OF                                   GORDON REES SCULLY
                                                                              6    KEVIN L. HERNANDEZ                              MANSUKHANI LLP
                                                                              7    /s/ Kevin L. Hernandez                          /s/ Wing Yan Wong
                                                                                   Kevin L. Hernandez, Esq.                        Wing Yan Wong, Esq.
                                                                              8    Nevada Bar No. 12594                            Nevada Bar No. 13622
                                                                                   8872 S. Eastern Avenue, Suite 270               300 South 4th Street, Suite 1550
                                                                              9    Las Vegas, Nevada 89123                         Las Vegas, Nevada 89101
                                                                                   kevin@kevinhernandezlaw.com                     wwong@grsm.com
                                                                             10    Attorney for Plaintiff                          Attorneys for Defendant I.Q. Data International,
                                                                                                                                   Inc.
                                                                             11
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                   IT IS SO ORDERED:
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13
                                           Las Vegas, Nevada 89123




                                                                             14                                                    ____________________________________
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                             15

                                                                             16                                                               5/14/2020
                                                                                                                                   DATED: ____________________________
                                                                             17

                                                                             18

                                                                             19

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                             Page 2 of 2
